OPINION ON MOTION FOR REHEARING
The appellant’s motion for rehearing includes an assertion that this court did not view the totality of the representation provided by trial counsel in the trial court, but only examined three incidents that occurred during the trial.
In its original brief on appeal, the appellant focused only on three events of the *327trial, contending that each one illustrated ineffective representation by appellant’s retained trial counsel. Our review of each of the three incidents, however, considered those actions in the context of the entire trial record and the totality of the representation.
The motion for rehearing is overruled.